DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Objections and Rejections
The objection to claim 13 (at par. 1-2 0f the 04/15/2021 Office action) is withdrawn in light of applicant’s 07/15/2021 amendments.
The rejection of claims 1-2, 5-10 and 12 under 35 U.S.C. § 102 (a)(1) over WHANG (Polymer 36 (1995) pp. 837-842) (at par. 3-10 0f the 04/15/2021 Office action), is withdrawn in light of applicant’s 07/15/2021 amendments, as well as the reasons for allowance, discussed below.
The rejection of claims 1-20 under 35 USC § 103 over WHANG (Polymer 36 (1995) pp. 837-842) (at par. 11-21 0f the 04/15/2021 Office action), is withdrawn in light of applicant’s 07/15/2021 amendments, as well as the reasons for allowance, discussed below.

EXAMINER’S AMENDMENT
Claims 1-20 are allowable per the examiner's amendment to the record, which appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with DEAN P. PHELPS (Reg. No. 72,870) on July 28, 2021.
The claims are amended as follows:
1.	(Currently amended) A polymer material comprising a nanostructured surface, the material produced by a method comprising the steps of:
(a) providing a solution comprising a polymer material dissolved in an organic solvent; and
/or hemispherical and have a diameter of about 100 nm or less.
[...]

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is: WHANG (Whang, K., et al., A novel method to fabricate bioabsorbable scaffolds, Polymer 36 (1995) pp. 837-842; hereinafter, “Whang”).  Whang is directed to a method of fabricating bioabsorbable scaffolds.  Whang, title & abstract.  In this regard, Whang teaches fabrication of a PLGA scaffold:
Fabrication of scaffolds
A schematic diagram of the fabrication process is shown in Figure 1.  The polymer was first dissolved in MC such that it would have the desired wt% to the total volume (5 ml) of emulsion.  Appropriate volumes of the polymer-MC solution and ultrapure water (ASTM grade 1, 18 Mohm) were added together in a glass test-tube so that the desired value of φ was achieved.  The ηinh and φ values of the polymer and polymer wt% used in each sample are listed in Tub/c> 1.  The immiscible layers were homogenized, using a handheld homogenizer (Omni Int., Waterbury, CT), then poured into a cylindrical copper mould (internal diameter = 2.54 cm; height = 3 cm), and quenched by quickly placing the mould into a copper container that was maintained near liquid nitrogen temperature ( ~ -196ºC).  When all the samples were quenched, they were freeze-dried (Virtis Co. Inc.. Gardiner. NY) at a pressure of 30 mTorr and temperature of - 55 C.  Samples were placed in a vacuum desiccator at room temperature for at least 7 days to remove any residual solvent.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(Whang, p. 839, par. 3, Fig. 1, Table 1; see also Whang, p. 839, par. 2 for Materials noting that “MC” is methylene chloride, and DL-lactide/glycolide copolymers of 85: 15 (lactide glycolide) mole ratio as the “polymer” used in the scaffold fabrication), which involves “[a] polymer [that] was first dissolved in MC such that it would have the desired wt% to the total volume (5 ml) of emulsion” (Whang, p. 839, par. 3), WHEREBY it is noted:
the “polymer” (Whang, p. 839, par. 3) is “DL-lactide/glycolide copolymers of 85: 15 (lactide glycolide) mole ratio” (Whang, p. 839, par. 2, Materials), which is a “polymer material” of independent claims 1 and 13; and
“MC” (Whang, p. 839, par. 3) is “methylene chloride” (Whang, p. 839, par. 2, Materials), which relates to an “organic solvent” of independent claim 1,
thereby relating to the product-by-process requirement of independent claim 1 for:
“(a) providing a solution comprising a polymer material dissolved in an organic solvent; and
(b) evaporating the solvent from the organic solvent solution at low pressure sufficient for nanostructuring a surface of the polymer material, whereby the polymer 
However, it is noted that:
Whang teaches “freeze-dr[ying] (Virtis Co. Inc.. Gardiner. NY) at a pressure of 30 mTorr and temperature of - 55 C” (Whang, p. 839, par. 3), i.e., freeze drying at a pressure of 0.04 mbar, which is a sublimation step of the solvent transitioning phases from solid to gas without passing through a liquid phase, which results in a nano-porous surface (Whang, p. 840, par. 2);
WHEREAS the instant claims require an evaporation step, i.e., a step of the solvent changing phases from liquid to gas (e.g., “(b) evaporating the solvent from the liquid organic solvent solution at low pressure sufficient for nanostructuring a surface of the polymer material, whereby the polymer material solidifies into a solid form comprising the polymer material, wherein the surface of the polymer material is nanostructured” of claim 1), which results in nanoscale structures of various geometries, e.g., protruding spherical or hemispherical nanostructures with “vertical height above the surface” (see par. [0025] of the instant published application, US 2020/0115513 A1) that inhibit binding of bacterial cells.
THEREFORE the instant claims are drawn to a nanostructured surface that “comprises protruding surface features that are spherical and/or hemispherical and have a diameter of about 100 nm or less” as required by independent claim 1, or “compris[es] protruding spherical and/or hemispherical surface features having an RMS diameter of about 100 nm or less” as required by independent claim 13, WHEREAS Whang is directed to a nano-porous surface.   Thus, the instant claims are distinguishable from Whang.








Conclusion
Claims 1-20 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611